FILED
                             NOT FOR PUBLICATION                            SEP 30 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10460

                Plaintiff - Appellee,            D.C. No. 2:12-cr-01388-ROS

  v.
                                                 MEMORANDUM*
JOSE MANUEL MEDINA-MOLINA,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      John A. Jarvey, District Judge, Presiding**

                           Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Jose Manuel Medina-Molina appeals from the district court’s judgment and

challenges his guilty-plea conviction and 32-month sentence for reentry of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **   The Honorable John A. Jarvey, United States District Judge for the
Southern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Medina-Molina’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

Medina-Molina did not file a pro se brief in this court, but we have reviewed the

pro se brief that he submitted with his notice of appeal. No answering brief has

been filed.

      Medina-Molina has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   13-10460